Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 13, 2011                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  142160                                                                                                   Mary Beth Kelly
                                                                                                           Brian K. Zahra,
                                                                                                                      Justices



  ALLSTATE INSURANCE COMPANY,
            Plaintiff-Appellee,
                                                                    SC: 142160
  v                                                                 COA: 290133
                                                                    Oakland CC: 2004-063179-CK
  TIMOTHY BROE, ELEANOR BROE, and
  BROE REHABILITATION SERVICES INC.,
             Defendants-Appellants.
  ______________________________________


         On order of the Chief Justice, pursuant to the stipulation of the parties, the motion
  for reconsideration is dismissed with prejudice and without costs.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 13, 2011                       _________________________________________
                                                                               Clerk